Exhibit 10.7
Second Amendment to Restated Employment Agreement
     This Second Amendment to Restated Employment Agreement is made effective on
the 2nd day of August 2010, between Coeur d’Alene Mines Corporation (“Company”)
and Kelli C. Kast (“Employee”).
     Whereas, the parties executed an Employment Agreement dated June 1, 2005
(the “Employment Agreement”), and
     Whereas the Employment Agreement was further amended and then subsequently
restated effective December 31, 2008 (“Restated Employment Agreement”), and
     Whereas the Restated Employment Agreement was further amended effective
July 31, 2009 whereby the term of the Restated Employment Agreement was extended
through July 31, 2011, and
     Whereas the parties desire to further extend the term of the Restated
Employment Agreement and update employment and compensation as contemplated by
the Restated Employment Agreement and as set forth below;
NOW THEREFORE, in consideration of the mutual promises and covenants herein
contained to be kept and performed by the parties hereto, the parties agree as
follows:
1. Employment. The Restated Employment Agreement shall be amended in Section 1
to read that the Company agrees to, and hereby does, employ Employee as Senior
Vice President, General Counsel, Chief Administrative Officer and Corporate
Secretary.
2. Term Of Employment. The Restated Employment Agreement shall be amended in
Section 2 to read that the term of employment shall be extended to the 31st day
of December 2011, unless sooner terminated as provided in the Restated
Employment Agreement. It is further agreed that the Restated Employment
Agreement may be further considered for additional extension. It is understood,
however, that termination can occur in accordance with the provisions of
paragraph 7 of the Restated Employment Agreement, notwithstanding anything to
the contrary in this Second Amendment to the Restated Employment Agreement.
3. Compensation. The Restated Employment Agreement shall be amended in Section 3
(a) to read that the Employee shall receive a base salary of $289,000 annually.
The Restated Employment

 



--------------------------------------------------------------------------------



 



Agreement shall be amended in Section 3 (c) to read that the Employee shall have
an opportunity to earn a bonus during each calendar year targeted to be 50% of
Employee’s then current annual salary, which, at the date of this Agreement, is
the potential sum of $144,500 and a maximum of $289,000 (AIP). In addition,
Employee shall be eligible to earn an award under the Company’s long-term
incentive plan with a target level of 190% or a potential $549,100 (LTIP). Such
bonuses are at the discretion of the board of directors.
4. Residency and Work Location. Employee resides in the State of Colorado and
works primarily from her home office on a telecommuting basis. As such, employee
shall be available by remote access at all times, and as required to execute her
employment duties. Employee shall, however, commute to the corporate offices in
Coeur d’Alene on a bi-weekly basis, for a minimum of three days, or to such
other locations as may be necessary to carry out her employment
responsibilities. The Company shall pay the transportation costs of Employees’
airline travel to commute on this basis, with other commuting expenses the
responsibility of the Employee.
IN WITNESS WHEREOF, the parties have executed this Second Amendment to the
Restated Employment Agreement as of the day and year first written above.
Coeur d’Alene Mines Corporation

        By   /s/ Dennis E. Wheeler   Dennis E. Wheeler, President and CEO     
/s/ Kelli C. Kast     Employee   

 